Exhibit 16.1 June 13, 2012 Securities and Exchange Commission treet N.E. Washington, D.C. 20549 RE:China Rongxin Chemical Holdings Group, Inc. File Ref. No. 000-54215 We have read the statements of China Rongxin Chemical Holdings Group, Inc.pertaining to our firm included under Item 4.01 of Form 8-K dated June 7, 2012 and agree with such statements as they pertain to our firm. Regards, WEBB & COMPANY, P.A. Certified Public Accountants 1500 Gateway Boulevard, Suite 202● Boynton Beach, FL33426 Telephone: (561) 752-1721 ● Fax: (561) 734-8562 www.cpawebb.com
